[exhibit102consentagreeme001.jpg]
Consent Agreement The Louisiana Department of Insurance (hereinafter “LDI”),
FedNat Holding Company (hereinafter “FedNat”) and Maison Insurance Company
(hereinafter “Maison”) enter into the following stipulation of facts and
agreement to wit: FedNat has made application to the LDI to acquire control (as
defined in La. R.S. 22:691.2) of Maison. The LDI shall agree to approve the
acquisition of control of Maison by FedNat conditioned upon the following
agreements and understandings: 1) For a period of six months from the date of
the Ruling of the Commissioner of Insurance of Louisiana (hereinafter
“Commissioner”) approving the acquisition, FedNat shall notify the LDI of any
new officers or directors of FedNat and shall submit to the LDI the biographical
information for those individuals as if they had served as directors of FedNat
at the time of the filing of this application to acquire control of Maison. This
filing shall include completed biographical affidavits, third party verification
reports prepared by a vendor on the list of such vendors approved by the
National Association of Insurance Commissioners (“NAIC”) and submission of
fingerprints in compliance with the LDI instructions. 2) FedNat agrees that the
Commissioner may rescind approval of this acquisition should he, based on review
of the required biographical information, find that grounds exist pursuant to
La. R.S. 22:691.4 to have denied the application. Page 1 of 5



--------------------------------------------------------------------------------



 
[exhibit102consentagreeme002.jpg]
3) The Commissioner agrees that prior to rescinding approval of this acquisition
pursuant to the conditions above he shall provide thirty (30) days written
notice to FedNat and provide FedNat with an opportunity to remedy the grounds
for rescission. 4) FedNat agrees that for a period of two years from the date of
the Commissioner’s Ruling approving the acquisition, FedNat shall provide copies
of the minutes of the meetings of the Board of Directors and any committees,
sub-committees and advisory boards or committees to the LDI within five days of
the adoption/approval of those minutes. The Commissioner agrees that FedNat
shall be entitled to file all such materials pursuant to La. R.S. 44:3.2, La.
R.S. 691.8, La. R.S. 691.10, and/or any other applicable exemption from the
Louisiana Public Records Law, and that all materials so filed shall have the
protections thereof. The Commissioner shall provide FedNat with written notice
in the event the Commissioner makes a determination that such documents do not
constitute proprietary or trade secret information so that FedNat may seek
appropriate relief to prevent public disclosure. 5) FedNat agrees that for a
period of two years from the date of the Commissioner’s Ruling approving the
acquisition, the company shall provide final or draft copies of the minutes from
FedNat’s shareholder meetings to the LDI within thirty days of the meeting.
Submission of a copy of the Form 8-K filing submitted by FedNat to the
Securities and Exchange Commission concerning the voting results of FedNat’s
shareholder meetings, within five Page 2 of 5



--------------------------------------------------------------------------------



 
[exhibit102consentagreeme003.jpg]
business days of the Form 8-K being filed, shall satisfy the requirements of
this paragraph. 6) FedNat agrees that for a period of two years from the date of
the Commissioner’s Ruling approving the acquisition, FedNat shall provide notice
to the LDI of any person who has obtained proxies authorizing them to vote
shares of FedNat of ten percent or more within 5 days of FedNat receiving
written notice of such a fact. This notice shall include the identity of the
person who has obtained such proxies. This paragraph shall not apply to proxies
solicited by or on behalf of FedNat or its Board of Directors. 7) FedNat agrees
that for a period of two years from the date of the Commissioner’s Ruling
approving the acquisition, FedNat shall provide to the LDI copies of all Proxy
Statements and Notices of Shareholder Meetings as filed with the Securities and
Exchange Commission. 8) FedNat and Maison agree that Maison shall maintain a
minimum capital and surplus of five million ($5,000,000). 9) FedNat and Maison
agree that Maison shall not pay any dividends or similar distributions without
prior approval of the LDI. 10) FedNat and Maison agree that the companies shall
request prior approval from the LDI before initiating any change to the Maison
Business Plan(s) including but not limited to: a. Changes in Maison’s
reinsurance program; Page 3 of 5



--------------------------------------------------------------------------------



 
[exhibit102consentagreeme004.jpg]
b. Changes in Maison’s managing general agent; c. Changes in Maison’s policy
servicing/administration system; d. Changes in Maison’s claims administration;
e. Changes in Maison’s Actuary or CPA; f. Changes in the geographical territory
in which Maison writes business; g. Changes in the types of products offered by
Maison; h. Changes in Maison’s product distribution system; i. Changes in the
policy limits offered by Maison. This paragraph shall not apply to any changes
FedNat disclosed in its application to acquire control of Maison. Further FedNat
may, at any time, request that LDI remove any or all of the provisions contained
in this paragraph. Page 4 of 5



--------------------------------------------------------------------------------



 
[exhibit102consentagreeme005.jpg]
The individuals signing below hereby represent and warrant that they are duly
authorized to execute and deliver this Agreement on behalf of the respective
parties. /s/ Michael Braun Signature of FedNat Representative Michael Braun
Printed Name of the FedNat Representative CEO & President Title of FedNat
Representative 8/2/19 Date /s/ Douglas N. Raucy Signature of Maison
Representative Douglas N. Raucy Printed Name of the Maison Representative
President Title of Maison Representative 8/2/19 Date /s/ Barry E. Ward Signature
of LDI Representative Barry E. Ward Printed Name of LDI Representative Deputy
Commissioner – Licensing Title of Department Representative 8/9/19 Date Page 5
of 5



--------------------------------------------------------------------------------



 